Citation Nr: 0838165	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to a right knee disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to a right knee disability.

3.  Entitlement to an increased disability rating for a right 
knee disability, currently rated as 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection for left knee disability, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that additional VA outpatient records were 
associated with the claims folder after the RO most recently 
adjudicated the veteran's claims.  To the extent that the 
records are relevant, they are cumulative of evidence already 
of record.  Therefore, a remand for RO consideration of these 
records is not required.

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Service connection for a left knee disability as 
secondary to a right knee disability was denied in an 
unappealed May 2002 rating decision.

2.  The subsequently received evidence includes evidence that 
is neither cumulative nor redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim, and is 
sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  The veteran's left knee disability is etiologically 
related to his service-connected right knee disability.

4.  The veteran does not have a current back disability.

5.  The veteran's right knee disability is manifested by 
limitation of motion; extension is not limited to more than 5 
degrees and flexion is not limited to less than 60 degrees; 
neither subluxation, lateral instability, nor locking of the 
knee is shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability as secondary to a right knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran's left knee disability is proximately due to 
or the result of his service-connected right knee disability.  
38 C.F.R. § 3.310(a) (2006).

3.  Back disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the back during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for a rating in excess of the current 30 
percent rating for the veteran's right knee disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision of May 2002, the RO denied 
entitlement to service connection for a left knee disability 
as secondary to a right knee disability based on its 
determination that a positive nexus opinion dated in December 
2001 from a private physician, T.P.R., M.D., had no probative 
value.  The May 2002 rating decision found that nexus opinion 
to be unsupported by analytical findings, ambivalent as to 
exact diagnosis, and unexplained.  The veteran received a 
copy of this decision accompanied by a May 2002 letter which, 
while it neglected to address the left knee issue, 
nonetheless clearly referenced the enclosed decision that 
did.  The Board therefore considers the veteran to have been 
informed of the decision.

The subsequently received evidence includes a June 2002 
letter from T.P.R., M.D., which indicates that the veteran's 
right knee disability caused over-stress and excessive use of 
the left knee, which resulted in the injury to the left knee, 
which led to the degenerative changes in the medial 
compartment of the left knee.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  It relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the notice required under the VCAA was provided 
in letters mailed in May 2005, June 2005, September 2005 and 
March 2006.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a May 2006 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his right knee disability and the effect that worsening has 
on his employment and daily life.  It also informed him to 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  It also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claims, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
notes that the additional evidence added to the record after 
the most recent readjudication, while pertinent, is 
cumulative.  Therefore, while the Board does not find it 
appropriate to state that the RO readjudicated the claims 
after the receipt of all pertinent evidence, there is no 
reason to believe that any ultimate decision by the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, the veteran has 
been afforded an appropriate VA examination in response to 
his left knee claim.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  

The Board acknowledges that the veteran has not been provided 
a VA examination and that no VA medical opinion has been 
obtained in response to his back claim.  The Board notes that 
there is no medical evidence of a back disorder in service 
and none of the post-service medical evidence shows that the 
veteran has been found to have a back disorder.  Therefore, 
in the Board's opinion, the medical evidence currently of 
record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  Accordingly, VA is 
not obliged to provide the veteran a VA examination or to 
obtain a VA medical opinion in response to this claim. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

During the pendency of the veteran's left knee claim, 
38 C.F.R. § 3.310 was amended, effective October 10, 2006.  
The amendments to this section are not liberalizing.  
Therefore, the Board will apply the former version of the 
regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Left Knee Disability

The veteran contends that service connection is warranted for 
his left knee disability as secondary to his service-
connected right knee disability.

Service medical records note cuts on the left knee and left 
knee pain complaints in June 1975, further left knee pain 
complaints in July 1975, an August 1975 diagnosis of left 
knee traumatic arthritis from an accident, and complaints of 
left knee pain and two diagnoses of chronic knee strain in 
February 1976.  The report of the veteran's June 1977 
discharge examination, however, indicates that his left knee 
was found to be normal on clinical evaluation.  

The earliest post-service medical evidence of any left knee 
complaint is the report of a March 1984 VA examination.  
However, no pathological process was revealed at that time.  
A private medical record from T.P.R., M.D., dated in July 
1999, states that the veteran suffered a workplace injury to 
the left knee in that same month, and concluded that he 
probably had a torn meniscus.

The report of a VA examination of the veteran's left knee in 
January 2001 reflects a diagnostic impression remote surgery 
on the left knee in July 1999, chondrodysplasia 
(chrondroplasty, medial femoral condylar) and partial lateral 
meniscectomy, anterior horn.  The VA examiner characterized 
the July 1999 injury as "an intervening episode" and opined 
that the left knee disability was not secondary to the right 
knee disability because the traumatic incident in July 1999 
was sufficient to produce "a portion of the findings 
described by [Dr. T.N.R.] at surgery," and because "it is 
felt that, at the time, this was considered an injury at 
work, and treated as such."

An April 2003 VA examination report includes the veteran's 
report of having undergone a left knee proximal tibial 
osteotomy in April 2001 and notes a previous left knee 
proximal tibial osteotomy confirmed by X-ray.  The examiner 
did not address whether the veteran's left knee disability 
was related to service or to any other service-connected 
disorder.

The veteran's private treating physician, Dr. T.N.R. has 
opined in written statements associated with the record that 
the veteran's left knee disability is related to his right 
knee disability.  Specifically, in letters dated in September 
2000, December 2001, and June 2002, he stated that the 
veteran's deterioration or degenerative or other 
"progressive" changes of the left knee are secondary to the 
right knee disability.  In a letter dated in June 2002 and 
received by VA in September 2002, he opined that the right 
knee disability resulted in over-stress and excessive use of 
the left knee, and that this in turn caused the injury to his 
left knee.  The ensuing degenerative changes in the medial 
compartment of the left knee required surgeries created the 
possibility of a total left knee arthroplasty sometime in the 
future.  

The Board finds Dr. T.N.R.'s reasoning more persuasive than 
the January 2001 VA examiner in light of the fact that the 
examiner stated that the "intervening" injury in July 1999 
injury sufficed to produce a "portion" of the veteran's 
left knee problem, thereby tacitly begging the question as to 
what produced any other "portions" of the left knee 
disability.  In the Board's opinion, the evidence supportive 
of the claim is at least in equipoise with that against the 
claim.  Accordingly, the veteran is entitled to service 
connection for a left knee disability, as secondary to his 
service-connected right knee disability. 

B.  Back Disability

Service medical records are negative for evidence of a back 
disability, and the report of the s separation examination in 
June 1977 indicates that the veteran's back was found to be 
normal on clinical evaluation.  The post-service medical 
evidence includes an August 2002 VA treatment record noting a 
complaint of back pain.  No diagnosis of a back disorder was 
rendered at that time.  Moreover, there is no other medical 
evidence showing that the veteran has been found to have a 
back disorder.  
In view of the absence of evidence of a back disorder in the 
service medical records, the normal findings on the discharge 
examination, and the absence of any post-service medical 
evidence showing that the veteran has a back disability, the 
Board must conclude that service connection is not warranted 
for this disability.

In reaching this decision, the Board has considered the 
veteran's statements; however, as a layperson, he is not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the veteran's 
claim because the preponderance of the evidence is against 
the claim.

Claim for an Increased Rating

Legal Criteria 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, 20 percent when 
the recurrent subluxation or lateral instability is moderate, 
or 30 percent for severe recurrent subluxation or lateral 
instability.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The VA General Counsel held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (August 14, 1998).

Analysis

The veteran believes that his service-connected right knee 
disability is more severe than the current rating reflects.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

A March1984 rating decision granted entitlement to service 
connection for a right knee disability and assigned a 
noncompensable disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective February 2, 1984.  That noncompensable 
evaluation remained in effect until a February 1997 rating 
decision increased the veteran's disability rating to 10 
percent under Diagnostic Code 5257, effective November 8, 
1996.  An October 2000 rating decision increased the 
veteran's disability evaluation to 30 percent under 
Diagnostic Code 5257, effective June 10, 1999.  An August 
2002 rating decision reduced the veteran's disability rating 
to 10 percent from November 1, 2002, but a May 2003 rating 
decision thereafter restored the veteran's disability rating 
to 30 percent from the date it was reduced.  The veteran's 
right knee disability has been rated as 30 percent disabling 
throughout the period of this claim.

All of the range of motion tests during the period of this 
claim have shown that, even with consideration of the Deluca 
factors set forth above, flexion of the veteran's right knee 
is not limited to 60 degrees or less.  At the June 2005 VA 
examination, pain-free flexion was to 100 degrees.  There was 
no additional limitation of motion due to pain, fatigue, or 
weakness following repetitive use.  In addition, there were 
no flare ups.  Accordingly, the disability does not meet the 
criteria for even a noncompensable rating under Diagnostic 
Code 5260.  

The medical evidence consistently shows that extension of the 
veteran's right knee is full.  On VA examination in June 
2005, he was able to extend his knee to 0 degrees.  There was 
pain at the terminal aspect of extension.  Upon repetitive 
use, there was no additional limitation of motion due to 
weakness, fatigue, or pain.  The veteran did not report 
experiencing any flare ups.  Thus, it is clear that when all 
pertinent disability factors are considered, extension of the 
veteran's right knee is not limited to 5 or more degrees.  
Therefore, it does not meet the criteria for even a 
noncompensable rating under Diagnostic Code 5261.  

The Board has considered whether there is any other basis for 
assigning more than the currently assigned rating of 30 
percent, but has found none.  In particular, the Board notes 
that 30 percent is the maximum rating authorized under 
Diagnostic Code 5257.  While the veteran complains of pain, 
no episodes of "locking" have been reported and the June 
2005 VA examiner specifically reported that that there was no 
effusion.  Regarding the complaint of pain, even tenderness 
was not found on physical examination in June 2005, and there 
was no evidence of cartilage having been removed.

Finally, there is no evidence of record of ankylosis of the 
knee, much less any evidence of ankylosis of the knee in 
flexion between 10 and 20 degrees such that a 40 percent 
rating would be warranted under Diagnostic Code 5256.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating of 30 
percent.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the benefit-of-the-doubt doctrine 
but finds that it is not applicable to veteran's claim 
because the preponderance of the evidence is against the 
claim.

Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
right knee disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be to a degree in excess 
of 30 percent at any time during the period of this claim.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted. 


ORDER


The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for a left knee disability as secondary to 
a right knee disability is granted.

Entitlement to service connection for a left knee disability 
as secondary to a right knee disability is granted.

Entitlement to service connection for a back disability, to 
include as secondary to a service-connected right knee 
disability, is denied.

Entitlement to a disability rating in excess of 30 percent 
for a right knee disability is denied.


REMAND

The decision above grants entitlement to service connection 
for a left knee disability.  The originating agency must rate 
this disability before the Board decides the veteran's TDIU 
claim.  

In addition, the veteran's representative's March 2007 
statement declares that the veteran's knee problems "ended 
his career."  On remand, up-to-date employment records are 
to be obtained, to include any pertinent records from the 
U.S. Postal Service (USPS) and from the Office of Workers' 
Compensation Programs (OWCP).  In addition, any outstanding, 
pertinent medical records should be obtained.

In addition, while this case is in remand status, the veteran 
should be provided appropriate notice with respect to the 
effective-date element of his claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R § 3.159(b), to 
include notice with regard to the 
effective date element of his TDIU claim.  

2.  The veteran should be requested to 
provide up-to-date information concerning 
his employment history and to submit or 
identify any outstanding medical records 
pertaining to treatment or evaluation of 
his service-connected disabilities during 
the period of this claim.  In addition, 
he should submit any other evidence such 
as employment records or statements from 
employers and physicians, to include 
records from the U.S. Postal Service or 
Office of Workers' Compensation Programs 
(OWCP), supporting his contention that he 
is unemployable due to service-connected 
disabilities.  

3.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

4.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
evidence.

5.  The RO or the AMC should also 
undertake any  other indicated 
development, to include affording the 
veteran a VA examination if the medical 
evidence of record is not sufficient to 
decide his TDIU claim.

Then, after the now service-connected 
left knee disability has been assigned a 
rating; if, when combined or alone, the 
veteran's disability ratings otherwise 
meet the criteria for a TDIU under 38 
C.F.R. § 4.16(a), the appellant should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
whether the veteran's service-connected 
disabilities are sufficient by themselves 
to render him unemployable.  

All indicated tests and studies are to be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner. 

The examiner should provide an opinion as 
to whether the veteran's service-
connected disabilities are sufficient by 
themselves to render the veteran 
unemployable.

The rationale for all opinions expressed 
must also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


